               Case 19-10982-BLS          Doc 32     Filed 05/26/20      Page 1 of 20




                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

______________________________________
                                        :
In re:                                  :               Chapter 13
     JOHN TARO,                        :
               Debtor                  :               Case No. 19-10982 (BLS)
                                        :              (Re: docket numbers 17, 18, 25)
                                        :
_______________________________________


William F. Jaworski, Jr., Esquire                      Adam Hiller, Esquire
1274 S. Governors Avenue                               Hiller Law LLC
Dover, DE 19904                                        1500 North French Street, 2nd Floor
Counsel for Debtor                                     Wilmington, DE 19801
                                                       Counsel for Manufacturers and
                                                       Traders Trust Company

                                 MEMORANDUM OPINION 1

        On May 3, 2019, John Taro (the “Debtor”) filed a voluntary Chapter 13 petition

in the United States Bankruptcy Court for the District of Delaware. After a hearing

on June 24, 2019, the Debtor’s Chapter 13 Plan was confirmed. 2

        On July 1, 2019, Manufacturers and Traders Trust Company (the “Claimant”

or “M&T”) filed a secured claim in the amount of $222,416.32. 3 On the same date,


        1 This Memorandum Opinion constitutes the Court’s findings of fact and conclusions of law
under Rule 52 of the Federal Rules of Civil Procedure, made applicable to this proceeding by Rule 7052
of the Federal Rules of Bankruptcy Procedure. This Court has jurisdiction to decide this claim objection
pursuant to 28 U.S.C. § 157 and § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(B)
and (K).
        2 The Debtor’s Chapter 13 Plan is docket no. 4 (the “Plan”). The Order dated June 25, 2019,

confirming the Debtor’s Plan, is docket no. 13 (the “Confirmation Order”).
        3 Proof of Claim No. 2. M&T asserts that the claim is secured by a judgment lien on the

Debtor’s real property located in Delaware. The total claim amount is comprised of a judgment in the
amount of $189,991.18, plus awarded prejudgment interest of $27,947.08, post-judgment interest of
$4,041.06, and costs of $437.00. M&T asserts that post-judgment interest continues to accrue on the
claim at the fixed rate of 2.40% per annum.
             Case 19-10982-BLS          Doc 32        Filed 05/26/20   Page 2 of 20




M&T also filed an Objection to the Debtor’s Exemptions 4 and a Motion to Dismiss

and to Vacate, or in the alternative, Modify the Confirmation Order. 5 In those filings,

M&T asserts that, on the petition date, the Debtor did not reside at 1284 Westville

Road, Marydel, Delaware (the “Delaware Property”), as claimed, but in Ellicott City,

Maryland.     In the Exemption Objection, M&T argues that Bankruptcy Code

§ 522(b)(3)(A) prevents the Debtor from asserting Delaware exemptions.                In the

Dismissal Motion, M&T argues that this bankruptcy case should be dismissed for

improper venue and for filing in bad faith. Alternatively, M&T argues that the

Confirmation Order should be vacated or modified for wrongfully attempting to

modify M&T’s lien against the Property.

      The Debtor opposes the relief requested in the Exemption Objection and the

Dismissal Motion, arguing that he resides in the Delaware Property and that his

confirmed Plan is proper and binding on all creditors, including M&T. On August 3,

2019, the Debtor filed a Motion to Vacate Judgment and Avoid Lien on Real Estate6

to avoid M&T’s lien against the Delaware Property.

      At a hearing on July 30, 2019, the parties agreed to submit letter briefs and

exhibits and asked the Court to decide the pending matters based on those filings.

Briefing has been completed. For the reasons set forth herein, the Exemption

Objection will be overruled, and the Dismissal Motion will be denied. Pursuant to

the Debtor’s request, the Court will defer consideration of the Motion to Avoid Lien



      4
        Docket no. 17 (the “Exemption Objection”).
      5 Docket no. 18 (the “Dismissal Motion”).
      6 Docket no. 25 (the “Motion to Avoid Lien”).


                                                 2
              Case 19-10982-BLS          Doc 32       Filed 05/26/20   Page 3 of 20




to allow the parties additional time to take discovery and obtain further information

regarding the value of the Delaware Property.

                                              FACTS

       On January 28, 2014, the Debtor purchased the Delaware Property for a

purchase price of $120,000. 7 The Debtor claims that he intended the Delaware

Property would be his primary residence, although he states that he returns to his

father’s property in Ellicott City, Maryland (the “Maryland Property”) from time to

time to attend to his father’s health and assist his father with his personal affairs. 8

       The Debtor’s obligation to M&T arises from his personal guaranty of two

merchant accounts for a business called Brick House Spring Water Distributors, LLC

(“Brick House”). 9 Brick House was formed on October 17, 2016, with the Debtor listed

as the President and Resident Agent for Brick House at the Maryland Property’s

address. 10 On January 19, 2017, the Debtor executed and submitted to M&T a

Merchant Services Application on behalf of Brick House, listing the company’s

address at the Maryland Property. 11

       In October 2017, M&T filed a complaint against Brick House and the Debtor,

individually, in the United States District Court for the District of Maryland (the

“Maryland District Court”). 12 The complaint alleges that Brick House and the Debtor


       7
          Debtor’s Response Brief, docket no. 29, Ex. 1.
       8  Debtor’s Response Brief, docket no. 29, Ex. 3 (Affidavit of Thomas Taro, Sr.).
        9 M&T’s Letter Brief dated September 4, 2019, docket no. 28 (the “M&T Brief”), Ex. 3 ¶ 11,

Ex. 5 ¶ 11.
        10 M&T Brief, Ex. 1.
        11 Id., Ex. 2.
        12 Id., Ex. 3. The complaint also lists Edward Young, a citizen of the Commonwealth of

Virginia, as a defendant. Young, the Chief Executive Officer of Brick House, also signed the Merchant
Services Application and a personal guaranty. Id.

                                                  3
               Case 19-10982-BLS        Doc 32       Filed 05/26/20   Page 4 of 20




breached their contractual obligations to M&T under the Merchant Services

Agreement and the personal guaranty by, among other things, failing to pay costs,

fees, assessments, fines and penalties associated with chargebacks and unauthorized

transactions on the merchant accounts. 13 The complaint’s caption listed the Debtor’s

address at the Maryland Property. 14 Service of process for Brick House and the

Debtor was made by a private process server on October 19, 2017 at the Maryland

Property. 15

       On or about July 25, 2018, the Maryland District Court issued a Memorandum

Opinion and Order granting M&T’s motion for summary judgment against the

Debtor, Brick House and Young (a third defendant). (the “Maryland Judgment”).16

On or about September 7, 2018, M&T’s attorney filed an Affidavit of Foreign

Judgment domesticating the Maryland Judgment in the Superior Court of

Delaware. 17

                                         DISCUSSION

   A. Does the Confirmation Order bar M&T from pursuing its motions?

       The Debtor’s Plan was confirmed on June 24, 2019. M&T timely filed its claim,

the Exemption Objection and the Dismissal Motion on July 1, 2019. 18 The Plan does




       13  Id.
       14  Id.
        15 Id., Ex. 4.
        16 Dismissal Motion, Ex. A.
        17 Id.
        18 Although M&T received notice of the bankruptcy filing, it asserts that it did not receive

notice and a copy of the Debtor’s Plan.

                                                 4
              Case 19-10982-BLS          Doc 32       Filed 05/26/20    Page 5 of 20




not provide for any payments to secured creditors but provides for the distribution of

plan payments totaling $17,000 pro-rata to unsecured creditors. 19

       As a threshold matter, the Debtor argues that M&T is barred from challenging

the final and binding Confirmation Order. The Debtor relies upon Bankruptcy Code

§ 1327(a), providing that:

       The provisions of a confirmed plan bind the debtor and each creditor,
       whether or not the claim of such creditor is provided for by the plan,
       and whether or not such creditor has objected to, has accepted or has
       rejected the plan. 20

The Debtor also asserts that caselaw recognizes the res judicata effect of confirmation

orders. 21 These decisions, however, are not on point. 22 This Court has previously

rejected an overly broad interpretation of the United States Supreme Court’s decision

in Espinosa asserting that a confirmed plan, mailed to the affected party, is binding

on that party irrespective of whether such relief is permissible or even expressly

prohibited by the Code. 23

       M&T argues that the Confirmation Order contains language allowing plan

modifications. Here, the Debtor’s plan was confirmed prior to the claims bar date, 24




       19  Docket No. 4.
       20  11 U.S.C. §1327(a).
        21 United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 130 S. Ct. 1367, 176 L.Ed.2d 158

(2010); Educational Credit Mgmt. Corp. v. York (In re York), 250 B.R. 842 (Bankr. D. Del. 2000).
        22 Both Espinosa and York consider whether claims for interest owing on student loan debt are

dischargeable without a separate adversary proceeding determining hardship. Neither case addresses
determining the validity, priority, or extent of liens on real property.
        23 In re Vidal, No. 12-11758 (BLS), 2013 WL 441605, *6 (Bankr. D. Del Feb. 5, 2013). The Court

also determined that plan confirmation will not summarily determine issues regarding lien-stripping
under § 1322(b)(2), deciding that “in this jurisdiction, plan provisions that value and strip liens on
home mortgages are dependent upon the outcome of separate proceedings.” Id. at *5.
        24 Plan confirmation was held on June 24, 2019; the proof of claims bar date in this case was

July 12, 2019. Docket no. 6.

                                                  5
              Case 19-10982-BLS          Doc 32       Filed 05/26/20   Page 6 of 20




and the Confirmation Order contains language allowing certain modifications to the

Plan after confirmation, specifically:

       Filing Amended Plans:
       (1) Within ten (10) days after the Bankruptcy Court resolves the
           avoidability, priority, or extent of a lien, or any objection to claim, the
           Debtor shall file an amended Plan to provide for the allowed amount
           of the claim if the allowed amount differs from the amount stated in
           the Plan.
       (2) Debtor also shall file an amended Plan within thirty (30) days after
           the claims bar date(s) in the event that the claims as filed cause the
           Plan to be underfunded and Debtor does not object to the claim. 25
       ...

       After the claims objection deadline, the plan shall be deemed amended
       to conform to the claims filed or otherwise allowed. 26

       Clearly the Confirmation Order allows the Plan to be modified post-

confirmation to conform to the claims filed after confirmation, but before the bar date.

This includes M&T’s claim.              Further, the Confirmation Order allows plan

modifications consistent with the outcome of the Debtor’s Motion to Avoid Liens.

M&T filed its claim and its motions in a timely manner. 27 The Court concludes that

the Confirmation Order does not bar M&T from pursuing its motions.




       25  Confirmation Order, Section II.D.
       26  Id., Section III.A.
        27 M&T’s objection to the Debtor’s exemption is timely filed pursuant to Fed.R.Bankr.P.

4003(b)(1), which allows a party in interest to file an objection within 30 days after the meeting of
creditors held under § 341(a) is concluded. The Debtor’s § 341 meeting of creditors was held on June
3, 2019 and M&T’s objection was filed on July 1, 2019.

                                                  6
              Case 19-10982-BLS          Doc 32       Filed 05/26/20    Page 7 of 20




   B. Exemptions

            a. Delaware law and exemptions in bankruptcy

       “[T]he filing of a voluntary petition in bankruptcy court commences a

bankruptcy proceeding and creates an estate.” 28 “An estate in bankruptcy consists of

all the interests in property, legal and equitable, possessed by the debtor at the time

of filing, as well as those interests recovered or recoverable through transfer and lien

avoidance provisions.” 29 An individual debtor, however, may exempt his or her

interest in certain property from the bankruptcy estate as permitted by 11 U.S.C.

§ 522. 30

       Section 522(b) provides that a debtor may choose to take either a set of

exemptions provided for by state law or a set of uniform federal exemptions listed

in § 522(d), “unless the State law that is applicable to the debtor ... specifically does

not so authorize.” 31 “In other words, a state may ‘opt out’ of the federal list of

exemptions and force a debtor to take only those exemptions provided for under his

or her state law.” 32 Delaware has elected to “opt out” of the federal list:

       In accordance with § 522(b) ..., in any bankruptcy proceeding, an
       individual debtor domiciled in Delaware is not authorized or entitled
       to elect the federal exemptions as set forth in § 522(d) ... and may
       exempt only that property from the estate as set forth in subsection (b)
       of this section. 33



       28 In re Neitzelt, 387 B.R. 649, 651 (Bankr. D. Del. 2008) (quoting O'Dowd v. Trueger (In re O'
Dowd), 233 F.3d 197, 202 (3d Cir.2000) (citing 11 U.S.C. § 541(a)).
       29 Neitzelt, 387 B.R. at 651 (quoting Owen v. Owen, 500 U.S. 305, 308, 111 S. Ct. 1833, 114

L.Ed.2d 350 (1991)(superseded by statute on other grounds)).
       30 Id.
       31 Id. (citing 11 U.S.C. § 522(b); Owen, 500 U.S. at 308)).
       32 Id. (citing Owen, 500 U.S. at 308)).
       33 10 Del. C. § 4914(a) (emphasis added).


                                                  7
               Case 19-10982-BLS           Doc 32       Filed 05/26/20     Page 8 of 20




Delaware law provides its own list of exemptions, including what is colloquially

referred to as the homestead exemption, as follows:

        (c) In any federal bankruptcy … proceeding, an individual debtor
        and/or such individual’s spouse domiciled in Delaware shall be
        authorized to exempt from the bankruptcy estate, … the following:

                (1) Equity in real property … which constitutes a debtor’s
                principal residence in an aggregate amount not to exceed
                … $125,000 … . 34

        The Debtor in this case has exempted the Delaware Property under the

Delaware homestead exemption. M&T asserts that the Debtor is not domiciled in

Delaware and, therefore, has no right to exempt the Delaware Property or avoid its

lien against that property.

             b. Is the Debtor domiciled in Delaware?

        “In an apparent attempt to discourage debtors from moving to states with more

generous exemption rights and with a view toward filing bankruptcy, the [Bankruptcy

Abuse Prevention and Consumer Protection Act of 2005] extended the period for

determining the debtor’s domicile.” 35 Section 522(b)(3) allows a debtor to exempt

property under a state or local law that is:

        applicable on the date of the filing of the petition to the place in which
        the debtor’s domicile has been located for the 730 days immediately
        preceding the date of the filing of the petition or if the debtor’s domicile
        has not been located in a single State for such 730-day period, the place

        34  10 Del. C. § 4914(c)(1) (emphasis added).
        35  In re Kern, 576 B.R 817, 819-20 (Bankr. W.D. Va. 2017) (citing 4 Collier on Bankruptcy,
¶ 522.06 (Alan N. Resnick & Henry J. Sommer eds., 16th ed.) (“Prior to the Bankruptcy Abuse
Prevention and Consumer Protection Act of 2005 (“BAPCPA”), Section 522(b)(2) of the Bankruptcy
Code provided that where property is exempt under state law, the applicable state or local law is that
‘place in which the debtor’s domicile has been located for the 180 days immediately preceding the date
of the filing of the petition, or for a longer period of such 180-day period than in any other place ….’ 11
U.S.C. § 522(b)(2)(A).” BAPCPA extended the period for determining the debtor’s domicile from 180
days to 730 days.)

                                                    8
               Case 19-10982-BLS        Doc 32       Filed 05/26/20   Page 9 of 20




       in which the debtor’s domicile was located for 180 days immediately
       preceding the 730-day period or for a longer portion of such 180-day
       period than in any other place. 36

       Because the petition in this case was filed on May 3, 2019, this section requires

the Court to determine whether the Debtor was domiciled in Delaware on May 3,

2017. Because M&T argues that the Debtor was domiciled in Maryland – or both

Maryland and Delaware – on that date, M&T asserts that the Court must determine

which state the Debtor was domiciled for the greater number of days between

November 4, 2016 and May 3, 2017.

       M&T argues that the Debtor’s bankruptcy petition is simply forum-shopping

to obtain the beneficial Delaware homestead exemption. 37 To support its argument,

M&T has provided the following evidence: 38

       (i)     The Maryland State Department of Assessments and Taxation
               lists the Debtor as the resident agent for Brick House at the
               Maryland Property address. The limited liability company was
               formed on October 17, 2016, which is after the 2014 date when
               the Debtor purchased the Delaware Property.

       (ii)    The Debtor executed the Merchant Application on January 19,
               2017 “in connection with Brick House and himself,” listing his
               address at the Maryland Property.

       (iii)   After default, on October 11, 2017, M&T filed a complaint
               against the Debtor and Brick House in the Maryland District
               Court and listed the Debtor’s address (as resident agent of

       36
            11 U.S.C. § 522(b)(3).
       37    M&T contends that the difference between Delaware and Maryland exemptions is
significant because “if Delaware law governs the Debtor’s available exemptions, then the Debtor is
entitled to a generous $125,000 exemption under 10 Del. C. § 4914(c)(1), whereas under Maryland law
he would be entitled to an exemption of $6,000 under Md. Code Ann. Cts. & Jud. Proc. § 11-504(b)(5),
or at most $25,150 under Md. Code Ann. Cts. & Jud. Proc. § 11-504(f)(1)(i)(2), Real Prop. § 8-
203(d)(3)(iii).” Docket number 28 at 2-3. M&T also claims that the $25,150 exemption is available
only to “owner-occupied residential real property,” and, because M&T argues the Debtor does not
occupy the Delaware Property, the exemption would not apply. Id.
         38 Docket No. 28, Exs. 1 – 8.


                                                 9
         Case 19-10982-BLS     Doc 32    Filed 05/26/20   Page 10 of 20




          Brick House and for him individually) at the Maryland
          Property. Service of Process by a private process server
          occurred at the Maryland Property on October 19, 2017.

(iv)      Paragraph 3 of M&T’s complaint alleged that “John Taro is
          domiciled in the State of Maryland and, therefore, is a citizen
          of the State of Maryland” and the Debtor filed an answer
          admitting the allegation. M&T alleges that this “was a
          material allegation to that complaint, as it was required for a
          showing of diversity in order for the District Court to have
          jurisdiction, and the Debtor should be collaterally estopped and
          judicially estopped from denying that fact.” 39

(v)       The Debtor filed federal tax returned for 2017 and 2018, which
          (a) list his address as a post office box in Maryland; (b) attach
          a W-2 to the 2018 return showing that the Debtor had a part-
          time job with the Howard County Government, and listing the
          same Maryland address; (c) the 1099’s attached to the returns,
          “which are presumably the locations where he requested that
          his benefits and annuity payment should be sent” also list the
          same Maryland address; and (d) the accountant who prepared
          the returns was located in Maryland.

(vi)      The Debtor claimed to work at Brick House, a spring water
          distributor located in Ellicott City, Maryland, which is a about
          a two-hour commute from the Delaware Property.

(vii)     In 2016, two M&T bank accounts were opened for Brick House
          in Maryland, and the Debtor was “coded” as the
          signatory/owner for those accounts.      An M&T employee
          declaration states that the record of the accounts did not
          indicate any transactions were conducted in Delaware.

(viii) M&T argues that the Debtor’s testimony at the § 341 Meeting
       of Creditors “casts serious doubt on his current position that he
       was domiciled at any time in Delaware, much less during the
       Applicable Exemption Period.” 40 The transcript of the meeting
       (extended from the part quoted by M&T) shows the following
       exchange:




39
     Docket No. 28, at 4.
40   Docket No. 28, at 5.

                                        10
             Case 19-10982-BLS         Doc 32     Filed 05/26/20      Page 11 of 20




              MR. JOSEPH: Have you lived in Delaware more than two
              years?

              MR. TARO: That’s a gray area. I started paying taxes this
              year.

              MR. JOSEPH: When did you move to Delaware?

              MR TARO: I bought a house in 2015. 41

              MR. JAWORSKI: He bought the house here with the intention
              of moving here, and then since that time, he has been taking
              care of his ill father over in Baltimore, so he has been back and
              forth.

              MR. JOSEPH: Which do you consider your domicile?

              MR. TARO: Delaware.

              MR. JOSEPH: Okay. For more than two years. Okay, that’s all
              we need. 42

      (ix)    The Debtor’s 2017 and 2018 Maryland state tax returns show
              the following: (i) both returns were filed on Form 502
              (Maryland Resident Income Tax Form), instead of Form 505
              (Maryland Nonresident Tax Form), (ii) The Debtor lists the
              Maryland Property as his “physical address” on both returns,
              (iii) the tax form includes a section called “Part-Year Resident,”
              but the Debtor has not made any notation in that section; (iv)
              the Debtor’s phone numbers on the forms are 410 area code,
              which is in Maryland, and (v) both returns are signed under
              penalties of perjury. 43

      (x)     The Debtor has not filed tax returns in Delaware. 44


      The Debtor claims that he has had only one domicile - - Delaware - - since 2014

when he purchased the Delaware Property. The Debtor has provided an affidavit in


      41
         The transcript states 2015, although other evidence lists the purchase in 2014.
      42 Docket number 28, Ex. 9 at 4.
      43 Docket number 30, Ex. 12.
      44 Docket number 30, at 4.


                                                11
             Case 19-10982-BLS         Doc 32    Filed 05/26/20   Page 12 of 20




which he states that (i) he purchased the Delaware Property in 2014 and has always

intended it to be his primary domicile and place of residence; (ii) he spends a

minimum of 4 days a week at the Delaware Property; (iii) he travels to Maryland at

least once a week to help his father with his heath, personal affairs, and business,

and usually stays for up to three consecutive days because going back and forth each

day would be too costly due to gasoline prices and tolls; and (iv) he does not own

property in Maryland, but stays with his father when he is there. 45

       To further support his position, the Debtor attached an affidavit by his father,

in which his father states that: (i) he [Debtor’s father] owns the Maryland Property;

(ii) the Debtor does not maintain a residence at the Maryland Property, (iii) the

Debtor visits the Maryland Property frequently (on average 2-3 days each week) to

take him to medical appointments, assist with medications, and generally help him

because he is elderly. 46 The Debtor also provided an affidavit by his neighbor at the

Delaware Property, in which the neighbor states that (i) he has observed the Debtor

spending a minimum of 4 days each week at the property since he purchased it in

2014, and (ii) he helps watch over the property when the Debtor is in Maryland

attending to his father. 47

       The Debtor also provided a copy of the title report showing that he owns the

Delaware Property, and a copy of the real estate tax payment history, showing that

he has paid the real estate taxes for the Delaware Property. 48 The Debtor also


       45
          Docket number 29.
       46 Docket number 29, Ex. 3.
       47 Docket number 29, Ex. 4.
       48 Docket number 29, Ex. 1 and Ex. 2.


                                                12
              Case 19-10982-BLS         Doc 32      Filed 05/26/20     Page 13 of 20




attached a copy of his Delaware driver’s license, which was issued on February 15,

2019. 49

       M&T argues that the Debtor’s evidence showing ownership of the Delaware

Property and payment of taxes does not prove domicile. M&T also argues that the

Debtor’s affidavit should be given little weight because it is self-serving, and the

affidavits of the Debtor’s father and neighbor should likewise be given little weight

since they have a close relationship with the Debtor and their affidavits do not

overcome the documentary evidence provided by M&T.

       “A person’s domicile is said to be situate at that one place where an individual

has a present intention of permanent or indefinite residence.” 50 Domicile is described

in Collier on Bankruptcy as follows:

       “Domicile” as used in section 522 means more than mere residence.
       Although domicile and residence are often loosely used as synonymous
       terms, the specified reference to each in the Code indicates an
       intention to maintain a legal distinction between them. The residence
       of a debtor may be nothing more than a place of sojourn. While
       ordinarily used in a sense of fixed and permanent abode, as
       distinguished from a place of temporary occupation, the term
       “residence” does not include the intention required for domicile.
       Domicile means actual residence coupled with a present intention to
       remain there. It is the place where one intends to return when one is
       absent and where one’s political rights are exercised. Mere physical
       removal to another jurisdiction without the requisite intent is
       insufficient to effect a change of domicile. The fact that the debtor,
       therefore, has resided elsewhere during the 730-day period will not
       defeat the applicability of the law of the state where the debtor keeps
       the principal home. 51


       49  Docket number 29, Ex. 4.
       50  In re Porvaznik, 456 B.R. 738, 740 (Bankr. M.D. Pa. 2011) (citing Hill v. City of Scranton,
411 F.3d 118, 130 (3d Cir. 2005)).
        51 4 Collier on Bankruptcy ¶ 522.06 ((Alan N. Resnick & Henry J. Sommer eds., 16th ed.))

(footnotes omitted). Delaware Courts have considered the issue of domicile in other contexts and have
noted that:

                                                 13
              Case 19-10982-BLS          Doc 32     Filed 05/26/20      Page 14 of 20




       “[A] person may have more than one residence, but only one domicile …[a]

change in residence without a change in an intent to return to the original state does

not indicate a change in domicile.” 52

       The evidence before the Court indicates that the Debtor may have had more

than one residence over the past few years (particularly between November 4, 2016

and May 4, 2017), but that the Debtor intended that the Delaware Property was his

permanent domicile since he purchased it in 2014. The Debtor’s affidavit stated that

his frequent multi-day visits to assist his father in Maryland did not alter his intent

that his domicile was in Delaware. Other case law recognizes that staying at another

location, sometimes for lengthy periods of time, without an intent to change domicile,

will not change one’s domicile. 53

       M&T’s evidence shows that the Debtor worked in Maryland and paid taxes in

Maryland. M&T’s evidence also shows that the Debtor started the Brick House


        [A] domicile is defined as a dwelling place with the intention to make that place the
        resident’s permanent home. It requires a concurrence of the fact of living at a
        particular place with the necessary intention of making that the permanent home.
McGinnes v. State Farm Mutual Ins. Co., C.A. No. S12C-06-037, 2013 WL 5347136, *4 (Del. Super.
Sept. 24, 2013) (quoting Fritz v. Fritz, 187 A.2d 348, 349 (Del. 1962)). See also Williamson v. The
Standard Fire Ins. Co., C.A. No. 04C-07-033, 2005 WL 6318348, *5 (Del. Super. Aug. 19, 2005) (same).
        52 In re Kern, 576 B.R. 817, 820 (Bankr. W.D. Va. 2017) (citing In re Koons, 225 B.R. 121, 123

(Bankr. E.D. Va. 1998); Smith v. Wellberg (In re Wellberg), 12 B.R. 48 50-51 (Bankr. E.D. Va. 1981)).
        53 See In re McKeithan, 486 F. Appx. 482 (5th Cir. 2012) (holding that a chapter 7 debtor who

lived with her daughter for a number of years due to health reasons did not abandon her homestead,
noting that the debtor testified that she always intended to return to her home and, among other
things, kept the utilities, taxes and insurance up-to-date); In re Porvaznik, 456 B.R. 738 (Bankr. M.D.
Pa. 2011) (holding that a debtor residing with her spouse in Louisiana while he was stationed there
as a member of the United States Air Force did not change her domicile from Pennsylvania).
Considering the issue of domicile in a divorce proceeding, the Third Circuit Court of Appeals decided
that “a domicile thus once acquired by an individual is not lost by a subsequent absence from the place
of domicile, whether for business or pleasure, if the individual has a present and continuous intention
not to make his home at the place visited but to return to his home in the place of original domicile.
The fact that such absences are frequent or lengthy makes no difference if the intent to return is ever
present.” Berger v. Berger, 210 F.2d 403, 405 (3d Cir. 1954) (citations omitted).

                                                  14
              Case 19-10982-BLS           Doc 32     Filed 05/26/20      Page 15 of 20




business venture in Maryland, opened bank account for the business in Maryland,

and identified himself as the resident agent for the business using his father’s

Maryland address. People often live and work in different states, but it is not enough

to show intent to change domicile. 54 These facts are consistent with the Debtor’s

admission that he spends a significant amount of time with his father at the

Maryland Property and may have had two residences, but they do not overcome the

Debtor’s affidavits. The Debtor’s affidavits may be self-serving, but the Debtor’s

subjective intention is repeatedly cited as dispositive on this issue. “Unless a person’s

intent changes, the domicile is not altered.” 55

        One item raised by M&T that must be reviewed in more detail is the Debtor’s

admission on November 9, 2017 to the allegation in the Maryland District Court

complaint that “John Taro is domiciled in the State of Maryland and, therefore, is a

citizen of the State of Maryland.” 56 M&T argues that the Debtor should judicially

estopped from denying that his domicile was in Maryland in 2017.

        “The doctrine of judicial estoppel prevents a litigant from asserting a position

that is inconsistent with one he or she previously took before a court or




        54  “[P]aying one’s tax[es] in their state of residence is without significance to one’s domicile
since it was quite logical for one to assume that it should be paid in that person’s state of residence.”
Porvaznik, 456 B.R. at 740 (citing Berger, 210 F.2d at 405).
         55 Kern, 576 B.R. at 820. In Kern, the court decided that the debtors intended that their

domicile remain in Virginia at the time of the bankruptcy petition filing, even though the debtors
purchased another property in Tennessee prepetition with the intent to eventually move there after
they sold their Virginia home. At the time of the filing the debtors remained in Virginia, voted in
Virginia, attended church and worked in Virginia and registered their cars in Virginia. Id. The Court
wrote that the debtors “cannot be domiciled in two places at once, and the place they have chosen as
their domicile until [the Virginia property sold] is Virginia.” Id. at 821.
         56 Docket number 28, Ex. 5.


                                                   15
               Case 19-10982-BLS           Doc 32      Filed 05/26/20       Page 16 of 20




agency.” 57 “The application of judicial estoppel requires the following: (i) the party to

be    estopped       must      have     taken      two     positions      that     are     irreconcilably

inconsistent, (ii) the party must have changed his position in bad faith—i.e., with

intent to play fast and loose with the court and (iii) no lesser sanction would

adequately remedy ... the litigant's misconduct. 58                        Judicial estoppel is an

“extraordinary remed[y] to be invoked when a party's inconsistent behavior will

otherwise result in a miscarriage of justice.” 59

        The Debtor admitted to domicile as a citizen of the state of Maryland in the

Maryland District Court case. M&T argues the admission was material because it

impacted the court’s diversity jurisdiction. However, the Maryland District Court

complaint states that M&T is a citizen of New York, Brick House is a citizen of

Maryland and another defendant is a citizen of Virginia. 60 The parties had diversity

without the Debtor’s admission. M&T was not prejudiced by the admission because

it obtained a judgment against the Debtor, which it then domesticated in Delaware,

where the Debtor owns real property. These facts do not support application of the

extraordinary remedy of judicial estoppel in these particular circumstances. 61



        57 In re Pursuit Capital Management, LLC, 595 B.R. 631, 675–76 (Bankr. D. Del. 2018) (quoting
Montrose Med. Grp. Participating Sav. Plan v. Bulger, 243 F.3d 773, 779-80 (3d Cir. 2001)).
        58 Id. (quoting Montrose Med. Grp., 243 F.3d at 779-80 (internal quotation marks omitted)).
        59 In re Delta Petroleum Corp., 2015 WL 1577990, at *10 (Bankr. D. Del. Apr. 2, 2015) (citing

Klein v. Stahl GMBH & Co. Maschinefabrik, 185 F.3d 98, 108 (3d Cir. 1999)).
        60 Docket number 28, Exhibit 5.
        61 M&T argues that the doctrine of collateral estoppel also prevents the Debtor from denying

domicile in Maryland “Collateral estoppel may be appropriate when (i) the issue sought to be
precluded is the same as the one involved in the prior action; (ii) the issue was actually litigated in the
prior action; (iii) the issue was determined by a final and valid judgment; and (iv) the issue's
determination was essential to the prior judgment.” In re Sportsman's Warehouse, Inc., 457 B.R. 372,
400 (Bankr. D. Del. 2011) (citing In re Docteroff, 133 F.3d 210, 214 (3d Cir. 1997)). Domicile was not
an issue that was actually litigated in the prior action, so collateral estoppel also is not applicable here.

                                                     16
             Case 19-10982-BLS         Doc 32    Filed 05/26/20     Page 17 of 20




       “[T]he objecting party has the burden of proving that the exemptions are not

properly claimed.” 62 While the facts in this case present much to consider, the Court

ultimately concludes that the evidence is not sufficient to overcome the Debtor’s

intention that his domicile is, and has been, in Delaware since he purchased the

Delaware Property in 2014.          M&T’s objection to the Debtor’s exemption will be

overruled.

   C. Dismissal for bad faith filing

       M&T argues that the Debtor’s bankruptcy case should be dismissed for filing

in bad faith. 63 The Court’s determination in the previous section that the Debtor is

domiciled in Delaware eliminates M&T’s argument that filing in Delaware was done

in bad faith as forum shopping to obtain the benefit of Delaware’s exemptions. M&T

further argues, however, that the Debtor’s filing was in bad faith because: (i) other

than a $4,000 unsecured claim for attorney fees, M&T is the Debtor’s only creditor,

making the bankruptcy case essentially a two-party dispute; (ii) the Debtor filed

solely to stop M&T’s sheriff sale of the Delaware Property; and (iii) despite knowing

about M&T’s judgment lien, the Debtor failed to list M&T as a secured creditor on

the Schedules. 64

       The Debtor argues that he filed the chapter 13 case in good faith. The Debtor

notes that this is his first and only bankruptcy filing, and that there are no allegations




       62  Fed.R.Bankr.P 4003(c).
       63  M&T also argued that the bankruptcy case should be dismissed for improper venue under
28 U.S.C. § 1408. Because the Court has determined that the Debtor is domiciled in Delaware, venue
is proper and M&T’s motion to dismiss the case on these grounds is denied.
        64 Docket number 18, Part II.


                                                17
              Case 19-10982-BLS           Doc 32      Filed 05/26/20      Page 18 of 20




that the Debtor transferred assets or filed the case to seek some unfair advantage. 65

The Debtor asserts that his “primary motivation for filing is to have an orderly

repayment plan to preserve his assets and get a fresh start.” 66

        “Whether a debtor has filed a bankruptcy petition in bad faith is a fact-

sensitive assessment left to the discretion of the bankruptcy court, which makes this

determination on a case-by-case basis in light of the totality of the circumstances.” 67

The factors that have been deemed relevant to this analysis include

        the nature of the debt …; the timing of the petition; how the debt arose;
        the debtor’s motive in filing the petition; how the debtor’s actions
        affected creditors; the debtor’s treatment of creditors both before and
        after the petition was filed; and whether the debtor has been
        forthcoming with the bankruptcy court and the creditors. 68

The Third Circuit has also instructed that “a finding of lack of good faith should not

[be] lightly infer[red]” and that “dismissal should be confined carefully and utilized

only in egregious cases that entail concealed or misrepresented assets and/or sources

of income, lavish lifestyles, and intention to avoid a large single debt based upon

conduct akin to fraud, misconduct or gross negligence.” 69

        Filing a bankruptcy petition to stop a sheriff’s sale of property will not, on its

own, suggest a bad faith filing. Debtors often file bankruptcy cases to save their

homes and “filing a petition to preserve property is not indicative of bad faith.” 70


        65  Docket number 22, ¶ 8.
        66  Id.
         67 Gretz v. Inner Spirits, Inc. (In re Gretz), 2011 WL 1048635, *2 (Bankr. D. Del. Mar. 18, 2011)

(citing In re Myers, 491 F.3d 120, 125 (3d Cir.2007)).
         68 Id.
         69 Gretz, 2011 WL 1048635, *2 (quoting Perlin v. Hitachi Capital Am. Corp. (In re Perlin), 497

F.3d 364, 373 (3d Cir. 2007) (citations and internal quotation marks omitted)).
         70 In re Cherokee Simeon Venture I, LLC, 2013 WL 5984382, at *4 (Bankr. D. Del. Nov. 12,

2013).

                                                   18
                   Case 19-10982-BLS   Doc 32    Filed 05/26/20   Page 19 of 20




          Of concern in this case are M&T’s allegations that the debtor filed the

bankruptcy case to thwart collection of its large single debt, and that the debtor acted

in bad faith by failing to list M&T as a secured creditor on his schedules. The Debtor

responds that he has more than one creditor – legal fees in the amount of $4,000. The

Debtor also notes that M&T was listed as an unsecured creditor, due to the Debtor’s

intent to file a motion to avoid M&T’s lien because it impairs his claimed exemptions.

Thus, M&T was listed in the Debtor’s schedules and received notice of the bankruptcy

filing.

          Although the focus of the Debtor’s filing is addressing M&T’s efforts to collect

its large claim, there are no allegations that the Debtor is concealing assets or sources

of income to maintain a lavish lifestyle at the expense of his creditors. The Debtor’s

income is listed in the schedules as a pension, an annuity and government benefits.

The facts before the Court do not present an egregious case warranting dismissal for

lack of good faith. M&T’s motion to dismiss the bankruptcy case will be denied.

   D. Motion to Avoid Judicial Lien under § 522(f)

          M&T filed a secured claim in this case based upon the judgment in the amount

of $222,416.32 entered against the Debtor in Maryland District Court, which has

been domesticated in Delaware and recorded as a judicial lien against the Delaware

Property. The Debtor has moved to avoid M&T’s lien against the Delaware Property

under § 522(f). 71 M&T asserts that, as of the week before the Petition Date, it

obtained a market analysis from a third-party vendor (Solidifi) concluding that value



          71
               Docket no. 25.

                                                19
               Case 19-10982-BLS       Doc 32    Filed 05/26/20   Page 20 of 20




of the Delaware Property was $215,000, which exceeds the Debtor’s exemption

amount. 72 The Debtor’s Motion to Avoid Lien was filed after the hearing scheduled

for the other motions and, in his briefing, the Debtor requests that the Court defer

consideration of the Motion to Avoid Lien to allow additional time for obtaining

information or discovery regarding the value of the Delaware Property. The Court

will defer consideration to allow the parties additional time to take discovery and

obtain further information regarding the value of the Delaware Property.

                                       CONCLUSION

      For the reasons set forth herein, the Exemption Objection will be overruled,

and the Dismissal Motion will be denied. The Court will defer consideration of the

Motion to Avoid Lien. The parties will confer and submit a form of Order consistent

with the Court’s ruling withing seven (7) days of the date hereof.




                                                     BY THE COURT:




                                                     ____________________________
                                                     Brendan Linehan Shannon
                                                     United States Bankruptcy Judge
Dated: May 26, 2020
       Wilmington, Delaware




      72
           Docket number 28, Ex. 10.

                                                20
